Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 15-20 are rejected under 35 U.S.C. 102(a) (1)/102 (a) (2) as being anticipated by LI (US 2015/0357710).
Regarding claim 1, 
LI discloses;
A communication method of a radio transceiver, the communication method comprising (figure 15, radio transceiver 400 which is comprises of 400T and 400R): 

receiving, at the radiator, a second helical beam and a second non-helical beam (antenna 400R, antenna 420 having OAM and antenna 410 or 430 having non OAM).  

Regarding claim 2, 
LI discloses;
Wherein the first helical beam is generated from M first antenna elements arranged at equal intervals on a circumference of a circle on a radiation surface of the radiator, and wherein M is an integer greater than 2 (figure 15, antenna 400, see the plurality of antenna 420 on a circle).   

Regarding claim 3, 
LI discloses;
Wherein the first non-helical beam is generated from a second antenna element arranged at a center of a circle on a radiation surface of the radiator (figure 15, antenna 400 compromises of antenna 410 which provides a non OAM beam and it is in the center. See paragraph [0174]).   

Regarding claim 4, 
LI discloses;



Regarding claim 5, 
LI discloses;
Wherein each of the N first antenna elements is arranged in a same direction from a center of the circle as a respective one of the M first antenna elements (figure 15, antenna system 400 which comprises of antenna 400T and antenna 400R comprising of at least to circles and each circle having at least four antennas 430/420).   

Regarding claim 6, 
LI discloses;
Wherein N is equal to M (figure 15, antenna system 400 which comprises of antenna 400T and antenna 400R comprising of at least to circles and each circle having four antennas 430/420). 

Regarding claim 15, 
LI discloses;

a radiator configured to transmit a first helical beam for OAM (Orbital Angular Momentum) and a first non-helical beam (antenna 400T, antenna 420 having OAM and antenna 410 or 430 having non OAM), and 
receive a second helical beam and a second non-helical beam (antenna 400R, antenna 420 having OAM and antenna 410 or 430 having non OAM).  

Regarding claim 16, 
LI discloses;
M first antenna elements arranged at equal intervals on a circumference of a circle on a radiation surface of the radiator, wherein the M first antenna elements are configured to generate the first helical beam, and wherein M is an integer greater than 2 (figure 15, antenna 400, see the plurality of antenna 420 on a circle).  

Regarding claim 17, 
LI discloses;
  A second antenna element arranged at a center of a circle on a radiation surface of the radiator, wherein the second antenna element is configured to generate the first non-helical beam (figure 15, antenna 400 compromises of antenna 410 which provides a non OAM beam and it is in the center. See paragraph [0174]).   

Regarding claim 18, 
LI discloses;


Regarding claim 19, 
LI discloses;
Wherein each of the N first antenna elements is arranged in a same direction from a center of the circle as a respective one of the M first antenna elements (figure 15, antenna system 400 which comprises of antenna 400T and antenna 400R comprising of at least to circles and each circle having at least four antennas 430/420).   

Regarding claim 20, 
LI discloses;
Wherein N is equal to M (figure 15, antenna system 400 which comprises of antenna 400T and antenna 400R comprising of at least to circles and each circle having four antennas 430/420). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2015/0357710).
Regarding claim 7, 
LI, in second embodiment of figure 15, does not disclose; 
Wherein the second antenna element is disposed at a position other than the center of the circle.  

However, LI in first embodiment teaches;
Wherein the second antenna element is disposed at a position other than the center of the circle (see figure 10, the position of the antennas 130 and 230 are different than the circularly positioned antennas of figure 15. In this case, the inside antenna, as shown in figure 15, will be positioned differently with respect to the antennas around it).   

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the second antenna element is disposed at a position other than the center of the circle, as taught by first embodiment, into the second embodiment in order to provide an improved antenna system and improved directionality and beam of the antenna.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2015/0357710) in view of Chen et al. (US 9240956, hereby referred as Chen). 
Regarding claim 8, 
LI discloses;
A radio transceiver comprising (figure 15, radio transceiver 400 which is comprises of 400T and 400R): 
transmit, from a radiator, a first helical beam for OAM (Orbital Angular Momentum) and a first non-helical beam (antenna 400T, antenna 420 having OAM and antenna 410 or 430 having non OAM), and   
receive, at the radiator, a second helical beam and a second non-helical beam (antenna 400R, antenna 420 having OAM and antenna 410 or 430 having non OAM).  

LI does not disclose; 
At least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions. 

However, Chen teaches;
At least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions (see the teaching in Col. 15, line 61-Col. 16, line 16 for having a memory and a processor for an antenna system with OAM). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate at least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions, 

Regarding claim 9, 
LI discloses; 
Wherein the first helical beam is generated from M first antenna elements arranged at equal intervals on a circumference of a circle on a radiation surface of the radiator, and wherein M is an integer greater than 2 (figure 15, antenna 400, see the plurality of antenna 420 on a circle).    

Regarding claim 10, 
LI discloses; 
Wherein the first non-helical beam is generated from a second antenna element arranged at a center of a circle on a radiation surface of the radiator (figure 15, antenna 400 compromises of antenna 410 which provides a non OAM beam and it is in the center. See paragraph [0174]).   

Regarding claim 11, 
LI discloses;
Wherein the radiator comprises N first antenna elements arranged at equal intervals on a circumference of a respective one of K circles concentric with the circle, and wherein K is an integer greater than 1 and N is an integer greater than 2 (figure 15, 

Regarding claim 12, 
LI discloses;
Wherein each of the N first antenna elements is arranged in a same direction from a center of the circle as a respective one of the M first antenna elements (figure 15, antenna system 400 which comprises of antenna 400T and antenna 400R comprising of at least to circles and each circle having at least four antennas 430/420).    

Regarding claim 13, 
LI discloses;
Wherein N is equal to M (figure 15, antenna system 400 which comprises of antenna 400T and antenna 400R comprising of at least to circles and each circle having four antennas 430/420).   

Regarding claim 14, 
LI, in second embodiment of figure 15, does not disclose; 
Wherein the second antenna element is disposed at a position other than the center of the circle.  

However, LI in first embodiment teaches;


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the second antenna element is disposed at a position other than the center of the circle, as taught by first embodiment, into the second embodiment in order to provide an improved antenna system and improved directionality and beam of the antenna

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matteoni et al. US 2016/0111781 disclose an antenna element having radiation with OAM and without OAM. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 





/AWAT M SALIH/           Primary Examiner, Art Unit 2845